UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (1.2%) European Aeronautic Defence and Space Co. NV (France) 92,349 $5,533,189 Northrop Grumman Corp. 55,800 5,136,948 Airlines (1.3%) Copa Holdings SA Class A (Panama) 25,100 3,493,167 Japan Airlines Co., Ltd. (Japan) 71,000 3,770,810 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 954,487 4,007,779 Automobiles (3.4%) Nissan Motor Co., Ltd. (Japan) 930,400 9,759,175 Tesla Motors, Inc. (NON) (S) 34,900 4,686,372 Toyota Motor Corp. (Japan) 195,800 11,938,781 Yamaha Motor Co., Ltd. (Japan) 258,800 3,478,509 Beverages (0.5%) Britvic PLC (United Kingdom) 547,193 4,527,509 Biotechnology (1.0%) Celgene Corp. (NON) 61,100 8,973,146 Building products (1.1%) Fortune Brands Home & Security, Inc. 105,800 4,370,598 Masco Corp. 130,600 2,679,912 Owens Corning, Inc. (NON) 50,900 2,010,041 Capital markets (3.0%) Blackstone Group LP (The) 229,691 5,179,532 Charles Schwab Corp. (The) 459,400 10,148,146 Morgan Stanley 391,500 10,652,715 Chemicals (4.4%) Airgas, Inc. 34,400 3,550,424 Axiall Corp. 74,900 3,301,592 Monsanto Co. 180,300 17,810,034 Sherwin-Williams Co. (The) 24,217 4,217,875 Solvay SA (Belgium) 23,591 3,188,639 Tronox, Ltd. Class A 199,800 4,337,658 Zeon Corp. (Japan) 197,000 2,142,835 Commercial banks (5.6%) Banco Popular Espanol SA (Spain) (NON) 637,026 2,786,822 Barclays PLC (United Kingdom) 3,414,939 14,962,407 Credicorp, Ltd. (Peru) 38,500 4,573,415 Erste Group Bank AG (Czech Republic) 142,867 4,317,943 Grupo Financiero Banorte SAB de CV (Mexico) 806,600 5,088,001 Regions Financial Corp. 356,300 3,566,563 Societe Generale SA (France) 74,340 2,970,181 UniCredit SpA (Italy) 1,077,758 5,863,868 Zions Bancorp. 141,200 4,185,168 Commercial services and supplies (0.4%) Regus PLC (United Kingdom) 1,073,287 3,019,129 Communications equipment (0.2%) Polycom, Inc. (NON) 188,005 1,797,328 Computers and peripherals (1.5%) Apple, Inc. 20,100 9,095,250 Gemalto NV (Netherlands) (S) 34,366 3,586,034 Construction materials (0.7%) HeidelbergCement AG (Germany) 81,352 6,247,799 Consumer finance (0.3%) Credit Saison Co., Ltd. (Japan) 123,800 2,783,003 Containers and packaging (1.2%) MeadWestvaco Corp. 146,000 5,394,700 Sealed Air Corp. 188,300 5,129,292 Diversified financial services (7.6%) Bank of America Corp. 1,340,100 19,565,460 CME Group, Inc. 205,300 15,188,094 ING Groep NV (Netherlands) (NON) 989,188 10,094,157 JPMorgan Chase & Co. 372,600 20,764,998 Diversified telecommunication services (1.1%) CenturyLink, Inc. 260,700 9,346,095 Electrical equipment (0.5%) Schneider Electric SA (France) 58,591 4,654,760 Electronic equipment, instruments, and components (0.7%) Hitachi, Ltd. (Japan) 878,000 5,900,562 Energy equipment and services (2.2%) Ezion Holdings, Ltd. (Singapore) 4,386,000 7,661,738 Halliburton Co. 198,900 8,988,291 Petrofac, Ltd. (United Kingdom) 107,844 2,160,906 Food and staples retail (0.3%) CP ALL PCL (Thailand) 2,467,600 2,818,425 Health-care equipment and supplies (0.5%) Olympus Corp. (Japan) (NON) 150,000 4,594,526 Health-care providers and services (4.5%) Aetna, Inc. 151,049 9,692,814 Capital Senior Living Corp. (NON) 196,253 4,521,669 Catamaran Corp. (NON) 203,400 10,739,520 Emeritus Corp. (NON) 181,558 4,210,330 UnitedHealth Group, Inc. 130,800 9,528,780 Hotels, restaurants, and leisure (2.0%) Compass Group PLC (United Kingdom) 385,193 5,276,978 Penn National Gaming, Inc. (NON) 80,200 4,009,198 Thomas Cook Group PLC (United Kingdom) (NON) 2,450,903 5,707,383 TUI Travel PLC (United Kingdom) 463,467 2,687,872 Household durables (3.7%) Alpine Electronics, Inc. (Japan) 198,900 1,956,294 Coway Co., Ltd. (South Korea) 84,359 4,505,454 Hovnanian Enterprises, Inc. Class A (NON) (S) 601,100 3,215,885 Lennar Corp. Class A 49,300 1,669,791 Persimmon PLC (United Kingdom) 158,564 2,994,149 PulteGroup, Inc. (NON) 237,100 3,942,973 Standard Pacific Corp. (NON) 414,735 3,392,532 Taylor Morrison Home Corp. Class A (NON) 160,573 3,890,684 Taylor Wimpey PLC (United Kingdom) 1,671,121 2,701,792 Techtronic Industries Co. (Hong Kong) 1,579,500 3,865,453 Independent power producers and energy traders (0.3%) NRG Energy, Inc. 95,900 2,572,038 Insurance (4.9%) Admiral Group PLC (United Kingdom) 138,215 2,955,777 American International Group, Inc. (NON) 256,023 11,651,607 Aon PLC 52,600 3,550,500 Assured Guaranty, Ltd. 170,200 3,683,128 Genworth Financial, Inc. Class A (NON) 279,000 3,624,210 Hartford Financial Services Group, Inc. (The) 143,300 4,422,238 Marsh & McLennan Cos., Inc. 92,300 3,864,601 Porto Seguro SA (Brazil) 186,500 2,100,971 Prudential PLC (United Kingdom) 362,301 6,410,238 Internet and catalog retail (0.3%) HomeAway, Inc. (NON) 73,500 2,213,085 Internet software and services (5.3%) eBay, Inc. (NON) 185,400 9,583,326 Facebook, Inc. Class A (NON) 165,200 6,084,316 Google, Inc. Class A (NON) 13,403 11,896,503 Telecity Group PLC (United Kingdom) 369,655 5,008,356 Yahoo!, Inc. (NON) 336,200 9,443,858 Yandex NV Class A (Russia) (NON) 107,381 3,489,886 IT Services (2.0%) Computer Sciences Corp. 76,400 3,641,224 Visa, Inc. Class A 79,300 14,036,893 Leisure equipment and products (0.6%) Brunswick Corp. 132,200 4,990,550 Machinery (0.9%) Volvo AB Class B (Sweden) 546,223 8,034,325 Media (2.6%) Atresmedia Corp de Medios de Comunicaion S.A. (Spain) (S) 459,678 4,791,865 CBS Corp. Class B 87,100 4,602,364 DISH Network Corp. Class A 214,700 9,586,355 Global Mediacom Tbk PT (Indonesia) 17,398,500 3,893,607 Multiline retail (0.1%) Mitra Adiperkasa Tbk PT (Indonesia) 2,015,000 1,137,144 Oil, gas, and consumable fuels (7.8%) BG Group PLC (United Kingdom) 456,335 8,259,388 Cabot Oil & Gas Corp. 35,100 2,661,282 Cairn Energy PLC (United Kingdom) (NON) 398,588 1,629,110 Energy Transfer Equity L.P. 56,200 3,750,788 EXCO Resources, Inc. 471,600 4,088,772 Genel Energy PLC (Jersey) (NON) 380,764 5,550,614 HRT Participacoes em Petroleo SA (Brazil) (NON) 1,317,693 976,133 Kodiak Oil & Gas Corp. (NON) 732,500 7,112,575 Marathon Oil Corp. 291,400 10,595,304 Noble Energy, Inc. 125,900 7,867,491 Origin Energy, Ltd. (Australia) 193,158 2,074,759 Royal Dutch Shell PLC Class A (United Kingdom) 389,507 13,289,556 Pharmaceuticals (4.7%) Astellas Pharma, Inc. (Japan) 146,700 7,866,153 AstraZeneca PLC (United Kingdom) 125,306 6,357,739 Bristol-Myers Squibb Co. 106,900 4,622,356 Sanofi (France) 202,792 21,724,833 Real estate management and development (2.1%) BR Malls Participacoes SA (Brazil) 450,400 3,991,973 BR Properties SA (Brazil) 471,600 3,907,002 CBRE Group, Inc. Class A (NON) 101,000 2,340,170 Forestar Group, Inc. (NON) 178,418 3,855,613 Iguatemi Empresa de Shopping Centers SA (Brazil) 404,541 4,078,481 Road and rail (0.4%) Localiza Rent a Car SA (Brazil) 233,100 3,320,731 Semiconductors and semiconductor equipment (2.6%) Micron Technology, Inc. (NON) 472,400 6,259,300 Samsung Electronics Co., Ltd. (South Korea) 10,988 12,519,429 Sumco Corp. (Japan) 383,300 3,386,319 Software (0.3%) Fidessa Group PLC (United Kingdom) 75,456 2,294,754 Specialty retail (5.9%) Home Depot, Inc. (The) 154,500 12,210,135 Industria de Diseno Textil (Inditex) SA (Spain) 71,157 9,534,873 Lowe's Cos., Inc. 388,900 17,337,162 Office Depot, Inc. (NON) 1,104,800 4,783,784 Sears Hometown and Outlet Stores, Inc. (NON) 61,950 2,699,162 Tile Shop Holdings, Inc. (NON) 149,082 4,238,401 Textiles, apparel, and luxury goods (0.7%) Luxottica Group SpA (Italy) 113,422 6,062,825 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 521,000 7,320,050 Tobacco (4.3%) Japan Tobacco, Inc. (Japan) 695,500 24,329,359 Philip Morris International, Inc. 149,200 13,305,656 Trading companies and distributors (1.9%) HD Supply Holdings, Inc. (NON) 373,600 7,987,568 Mitsubishi Corp. (Japan) 281,600 5,145,362 W.W. Grainger, Inc. 11,300 2,962,182 Water utilities (0.4%) United Utilities Group PLC (United Kingdom) 319,241 3,509,689 Wireless telecommunication services (0.7%) SoftBank Corp. (Japan) 91,000 5,799,612 Total common stocks (cost $750,846,507) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Bonds 5s, May 15, 2037 (i) $91,000 $114,603 Total U.S. treasury Obligations (cost $114,603) SHORT-TERM INVESTMENTS (2.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 9,989,788 $9,989,788 Putnam Short Term Investment Fund 0.02% (AFF) 4,792,197 4,792,197 SSgA Prime Money Market Fund 0.02% (P) 920,000 920,000 U.S. Treasury Bills zero %, February 6, 2014 (i) $141,000 140,944 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 190,000 189,930 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.14%, March 6, 2014 245,000 244,897 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, May 29, 2014 (SEGSF) 840,000 839,473 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, May 1, 2014 (SEGSF) 510,000 509,700 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 (SEGSF) 1,854,000 1,853,117 Total short-term investments (cost $19,479,156) TOTAL INVESTMENTS Total investments (cost $770,440,266) (b) FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $189,228,959) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 9/18/13 $2,303,504 $2,324,723 $21,219 Hong Kong Dollar Buy 8/22/13 7,240,336 7,238,137 2,199 Japanese Yen Sell 8/22/13 1,380,583 1,395,635 15,052 Norwegian Krone Sell 9/18/13 5,585,129 5,647,213 62,084 Singapore Dollar Sell 8/22/13 433,496 428,638 (4,858) Swedish Krona Buy 9/18/13 1,950,139 1,936,163 13,976 Swiss Franc Buy 9/18/13 6,739,815 6,597,710 142,105 Citibank, N.A. Australian Dollar Buy 10/18/13 5,635,397 5,782,434 (147,037) Canadian Dollar Buy 10/18/13 901,323 881,235 20,088 Danish Krone Buy 9/18/13 3,077,661 3,025,448 52,213 Euro Buy 9/18/13 5,672,453 5,576,706 95,747 Japanese Yen Sell 8/22/13 5,093,563 5,172,214 78,651 Singapore Dollar Buy 8/22/13 523,909 540,358 (16,449) Singapore Dollar Sell 8/22/13 523,909 532,557 8,648 Credit Suisse International Australian Dollar Buy 10/18/13 5,926,561 6,080,996 (154,435) Canadian Dollar Buy 10/18/13 3,770,201 3,686,263 83,938 Japanese Yen Sell 8/22/13 5,979,687 6,040,353 60,666 Swiss Franc Buy 9/18/13 11,932,146 11,681,924 250,222 Deutsche Bank AG British Pound Sell 9/18/13 2,800,490 2,823,406 22,916 Canadian Dollar Buy 10/18/13 2,092,623 2,046,180 46,443 Euro Buy 9/18/13 895,734 901,615 (5,881) Goldman Sachs International Australian Dollar Buy 10/18/13 873,402 920,063 (46,661) HSBC Bank USA, National Association British Pound Sell 9/18/13 2,138,957 2,156,263 17,306 Norwegian Krone Buy 9/18/13 166,506 168,449 (1,943) Norwegian Krone Sell 9/18/13 166,506 165,289 (1,217) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 749,371 768,822 (19,451) Australian Dollar Sell 10/18/13 749,371 755,499 6,128 British Pound Sell 9/18/13 2,948,309 2,934,592 (13,717) Canadian Dollar Buy 10/18/13 1,655,810 1,618,923 36,887 Japanese Yen Buy 8/22/13 7,865,143 7,798,315 66,828 Japanese Yen Sell 8/22/13 7,865,143 7,807,981 (57,162) Norwegian Krone Sell 9/18/13 5,011,040 5,067,254 56,214 Swedish Krona Buy 9/18/13 1,625,798 1,614,347 11,451 State Street Bank and Trust Co. Canadian Dollar Buy 10/18/13 2,806,005 2,743,155 62,850 Euro Buy 9/18/13 1,133,373 1,017,333 116,040 Israeli Shekel Buy 10/18/13 2,304,900 2,258,508 46,392 Japanese Yen Sell 8/22/13 4,509,929 4,333,318 (176,611) Norwegian Krone Sell 9/18/13 3,124,417 3,161,766 37,349 Swedish Krona Buy 9/18/13 353,859 351,241 2,618 UBS AG Australian Dollar Buy 10/18/13 2,106,109 2,123,441 (17,332) Australian Dollar Sell 10/18/13 2,106,109 2,160,660 54,551 British Pound Buy 9/18/13 6,819,114 6,920,785 (101,671) British Pound Sell 9/18/13 6,819,114 6,830,150 11,036 Canadian Dollar Buy 10/18/13 576,458 563,541 12,917 Euro Buy 9/18/13 442,146 429,366 12,780 Norwegian Krone Buy 9/18/13 17,035,191 17,226,410 (191,219) Swiss Franc Buy 9/18/13 13,346,566 13,016,735 329,831 WestPac Banking Corp. British Pound Sell 9/18/13 6,250,500 6,299,776 49,276 Canadian Dollar Buy 10/18/13 2,208,362 2,158,694 49,668 Japanese Yen Buy 8/22/13 2,751,459 2,747,416 4,043 Japanese Yen Sell 8/22/13 2,751,459 2,770,959 19,500 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $866,746,039. (b) The aggregate identified cost on a tax basis is $772,589,632, resulting in gross unrealized appreciation and depreciation of $125,624,958 and $25,234,679, respectively, or net unrealized appreciation of $100,390,279. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $6,384,125 $100,769,496 $107,153,621 $3,704 $— Putnam Short Term Investment Fund * — 116,996,559 112,204,362 787 4,792,197 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $9,791,416. The fund received cash collateral of $9,989,788, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $130,052 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.2% United Kingdom 10.9 Japan 10.8 France 4.0 Brazil 2.1 Spain 2.0 South Korea 2.0 Netherlands 1.6 Italy 1.4 Sweden 0.9 Singapore 0.9 Germany 0.7 Jersey 0.6 Mexico 0.6 Indonesia 0.6 Peru 0.5 Czech Republic 0.5 Turkey 0.5 Other 2.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $388,046 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $46,661 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $94,936. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $128,002,850 $39,757,737 $— Consumer staples 40,453,440 4,527,509 — Energy 55,777,133 30,889,574 — Financials 160,085,639 50,361,393 — Health care 64,749,294 28,082,572 — Industrials 40,877,319 25,249,182 — Information technology 97,134,194 10,889,144 — Materials 45,884,410 9,436,438 — Telecommunication services 15,145,707 — — Utilities 2,572,038 3,509,689 — Total common stocks — U.S. treasury obligations — 114,603 — Short-term investments 5,712,197 13,767,849 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,024,188 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,979,832 $955,644 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $250,300,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
